Citation Nr: 1204978	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for a disability claimed as left hip pain.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial disability rating in excess of 10 percent for residual scar of the abdomen graft site.

5.  Entitlement to an initial disability rating in excess of 10 percent for scar of the left ear.

6.  Entitlement to an initial disability rating in excess of 10 percent for residual scar of the dorsal surface of the right wrist.

7.  Entitlement to an initial disability rating in excess of 10 percent for left hip anterior iliac crest bone graft donation site.

8.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia.

9.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine disability.

10.  Entitlement to an initial, compensable disability rating for left plantar fasciitis.

11.  Entitlement to an initial, compensable disability rating for left inguinal hernia repair.

12.  Entitlement to an initial, compensable disability rating for nuclear sclerotic changes of the eyes.

13.  Entitlement to an initial, compensable disability rating for testicular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for migraine headaches and entitlement to an initial, increased rating for residual scar of the abdomen graft site, scar of the left ear, residual scar of the dorsal surface of the right wrist, left hip anterior iliac crest bone graft donation site, left knee chondromalacia, lumbar spine disability, left plantar fasciitis, left inguinal hernia repair, nuclear sclerotic changes of the eyes, and a testicular disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is etiologically related to his active service.

2.  A disability claimed as left hip pain has not been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A disability claimed as left hip pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for pseudofolliculitis barbae and a disability claimed as left hip pain.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in September 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records are on file, and the Veteran has been provided with VA examinations in response to his claims.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);     38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pseudofolliculitis Barbae

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's pseudofolliculitis barbae is etiologically related to his active service. 

Service treatment records reflect that at enlistment examination in September 1986, the Veteran's skin was assessed as normal.  On a Report of Medical History also dated in September 1986, the Veteran denied any skin diseases.  In November 2004, the Veteran renewed a no shaving profile for pseudofolliculitis barbae, which had been an ongoing problem since 1996.  On examination, the Veteran was found to have follicular papules throughout his beard area on his neck, chin, and lower cheeks.  Some papules had scabs from shaving attempts and some looked scarred.  The Veteran was diagnosed with chronic pseudofolliculitis barbae and provided with a Stage III no shave profile.

Post-service, the Veteran was afforded a general VA examination in September 2007, where the Veteran was found to have some perifollicular inflammation of the anterior neck.  The Veteran stated that when using a razor, he developed bumps, which started in the early 1990's.  He was diagnosed with chronic pseudofolliculitis barbae.  The examiner was not provided with the Veteran's claims file and did not provide an opinion as to whether a nexus existed between the Veteran's diagnosis of chronic pseudofolliculitis barbae and service.

Here, the Board finds that service connection for pseudofolliculitis barbae is warranted as the Veteran was diagnosed with chronic pseudofolliculitis barbae in service, there is current disability, and the Veteran has credibly asserted symptomatology consistent with the disability since his in-service diagnosis.  Although the examiner did not provide a nexus opinion, the Board finds that the evidence of record is sufficient to find that the Veteran's pseudofolliculitis barbae is etiologically related to his active service. 

Disability Claimed as Left Hip Pain

Service treatment records reveal that during service, the Veteran had a bone graft from his left pelvis/hip to his right wrist in 2006.  In December 2007, the Veteran complained of left sided pelvis/hip pain, localized over the region of the bone graft with tenderness at the incision.  The Veteran was found to have a mild deformity of the lateral aspect of the left ilium, the well-healed site of the stated bone graft.  Radiological studies of the left hip revealed the bony pelvis, hip joints, and visualized proximal femoral were normal.  The radiologist found a normal study, with no complication of the bone donation from the left ilium.

Post-service, the Veteran was afforded an orthopedic VA examination in November 2007.  The Veteran reported that he had had pain since his bone graft surgery in his left hip/scar.  The examiner noted that the Veteran was unable to distinguish between tenderness of the scar and his hip, and his complaints were redundant.  Range of motion testing of the left hip was within normal limits, and X-rays of the left hip were negative for any disabilities.  The examiner found that the objective data did not support a diagnosis for the left hip.

The Board notes that the Veteran is currently service connected for left hip anterior iliac crest bone graft donation site.  In consideration of the evidence of record, the Board finds that there is no diagnosis of a separate hip disability of record.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted).  The examination findings show that the Veteran's current complaints of hip pain pertain to his already service-connected left hip anterior iliac crest bone graft donation site disability.  The evidence does not reflect that the Veteran has been diagnosed with any other disability affecting the left hip.

In sum, the medical evidence fails to show that at any time during the pendency of this claim the Veteran has had a left hip disability. 

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's correspondence to VA in which he alleges he has a disability characterized by left hip pain. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone, 8 Vet. App. at 403; Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.  Although the Veteran and his representative have asserted that he has hip pain, the Veteran has not been diagnosed with a hip disability related to this pain (other than his already service-connected disability of left hip anterior iliac crest bone graft donation site).  As a layperson, the Veteran is not competent to attribute his symptoms to a hip disorder.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for a disability claimed as left hip pain is denied.


REMAND

In statements dated in October 2008 and October 2011, the Veteran's representative argued that the Veteran's previous examinations were inadequate because the examiners were not provided with the claims file, and also, that the Veteran's disabilities had worsened since his last examinations.  The Board further notes that the Veteran's last VA examinations were over four years ago.  In light of the Veteran's contentions of increased and additional symptomatology and the lapse of four years since the last examination, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed to properly evaluate the Veteran's service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Further, in regard to the Veteran's remaining claim for service connection, the Board finds that a new examination is required in order to obtain a nexus opinion.  The Veteran complained of chronic headaches in August 1995.  The examiner noted that the Veteran needed glasses.  On November 2007 VA examination, the Veteran reported having headaches three to four times per day.  The Veteran was diagnosed with headaches.  No opinion was provided regarding a nexus to service.  It also remains unclear whether the Veteran's current complaints of headaches represent a chronic headache disability.  As such, further examination is warranted.

Accordingly, these matters are REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any headache disorder present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner.  If the examiner determines that a headache disorder has been present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the headache disorder is etiologically related to complaints of headaches during service.  For purposes of the opinion, the examiner should consider the complaints of headaches documented in the service treatment records.  The examiner should also consider the Veteran's assertions of symptoms.  The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residual scar of the abdomen graft site, scar of the left ear, residual scar of the dorsal surface of the right wrist, and left hip anterior iliac crest bone graft donation site.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left knee chondromalacia, lumbar spine disability, and left plantar fasciitis.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

5.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left inguinal hernia repair and testicular condition.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

6.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected nuclear sclerotic changes of the eyes.  The claims folders or a copy of the pertinent information contained therein should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


